Citation Nr: 0930554	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-00 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2. Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army 
from April 1951 to February 1954, to include combat service 
in Korea, where he earned the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
denied entitlement to the benefits sought.

The Veteran testified at a May 2009 personal hearing held 
before the undersigned Acting Veterans Law Judge via 
videoconference from the RO.  A transcript of the hearing has 
been associated with the claims file.

The Board notes that in addition to those issues on appeal 
here, the September 2007 decision also considered the 
evaluations assigned for cold injuries of the upper and lower 
extremities, and for posttraumatic stress disorder (PTSD).  
The Veteran did not appeal the RO determination that no 
increased evaluations were warranted, yet the Veteran has 
undergone numerous VA examinations to evaluate these 
disabilities since September 2007 at the request of the RO.  
The RO has failed, however, to adjudicate these matters 
considering this new evidence.  The Board finds that these 
issues are inextricably intertwined with the issue of 
entitlement to TDIU on appeal.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  This includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, with regard to the claims of service connection 
for hearing loss and tinnitus, the RO has failed to comply 
with the duty to assist.  The Veteran is competent to 
describe hearing symptoms, such as decreased acuity and 
ringing in his ears, which is observable by a layperson.  
38 C.F.R. § 3.159(a)(2).  Moreover, the Veteran has submitted 
private audiometric testing which shows elevated puretone 
thresholds at some frequencies.  There is sufficient evidence 
of a current disability.

Service records also establish that the Veteran served in 
combat, in a tank regiment, and his in-service noise exposure 
in such a capacity cannot be reasonably disputed.  Further, 
the Veteran is a combat veteran for evidentiary purposes 
under 38 C.F.R. § 3.304 and his statements, which are 
consistent with the circumstances of his service, are 
sufficient in and of themselves to establish the in-service 
occurrence of the events he reported.  The Board finds the 
Veteran is shown to have been exposed to excessive noise from 
small arms and artillery fire both in armor training and in 
combat in Korea.

In light of evidence of a current disability and of an in-
service acoustic trauma, a VA examination is required to 
obtain a nexus opinion from a qualified medical professional.  
While the Veteran is adamant that his current hearing 
problems are related to in-service noise exposure, as a 
layperson, he is not competent to render an opinion on 
matters requiring specialized medical knowledge and training, 
such as diagnosis or etiology.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Currently, there is no medical opinion of 
record addressing the etiology of the current complaints.  
Dr. KRK, the private audiologist, does note in-service noise 
exposure, but also notes a family history of hearing 
problems.  She does not offer an opinion on etiology.  Remand 
for examination is therefore required.

Remand is also required in connection with the claim for 
TDIU.  As was noted in the introduction section above, the 
record reflects that the Veteran has been examined several 
times for evaluation of PTSD and cold injury residuals since 
the issuance of the last rating decision.  Adjudication of 
these informal claims for increase is required.  The claim 
for TDIU is dependent upon the outcome of these claims, as 
the severity of the disabilities will obviously impact 
consideration of the Veteran's ability to obtain or retain 
substantially gainful employment.  The claim for TDIU can 
therefore not be resolved at this time, and must be remanded 
pending resolution of the claims for increased evaluation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  As the claims for entitlement to 
increased ratings for cold injuries of the 
upper and lower extremities and for PTSD 
are "inextricably intertwined" with the 
TDIU issue on appeal, VA must ensure that 
the notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to these matters.  

2.  The issues of entitlement to increased 
ratings for cold injuries of the upper and 
lower extremities and for PTSD should be 
adequately developed and adjudicated.  The 
Veteran should be notified of any decision 
and of his appellate rights.  If a timely 
notice of disagreement is filed, the 
Veteran should be furnished a statement of 
the case and provided the requisite period 
of time for a response.  

3.  The RO/AMC should schedule the Veteran 
for a VA audiological examination.  The 
claims folder must be reviewed in 
conjunction with the examination and the 
examiner should be informed that noise 
exposure in service is established.  The 
examiner should perform all required 
testing, to include audiometry, and should 
comment on the adequacy and validity of 
results for rating purposes.  The examiner 
should state whether there are any current 
hearing disabilities, to include hearing 
loss and/or tinnitus, and if so should 
offer an opinion as to whether it is at 
least as likely as not that any current 
hearing disability is related to in-
service noise exposure.

The examiner should also be asked to 
comment on the impact of any currently 
diagnosed hearing disability on the 
Veteran's occupational functioning.

4.  The RO/AMC should review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO/AMC should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



